Citation Nr: 0335691	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to service connection for a shoulder 
disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee 
disability.  

5.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  

6.  Entitlement to a compensable evaluation for a right knee 
disability.  

7.  Entitlement to a compensable evaluation for a right thumb 
disability.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1973 to December 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


REMAND

The Board notes that the veteran filed his claim on these 
issues in 2001.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim subsequent to that time, this new law 
does apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) (2003) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The veteran seeks service connection for a shoulder 
disability, a neck disability, a back disability and a left 
knee disability, as well as compensable evaluations for his 
service-connected bilateral hearing loss, right knee 
disability and right thumb disability.  

The Board notes that the record reflects that the veteran 
stated on a VA Form 21-4142 received by the RO in July 2001 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  An attempt to secure records 
from SSA has not been made. Thus, the Board finds that 
additional evidentiary development is indicated.  Records 
from that agency, medical and otherwise, must be obtained by 
the RO.    

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case. Decisions of the 
Board must be based on all of the evidence that is known to 
be available. 38 U.S.C.A. §§ 5103(a), 7104(a) (West 2002); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994).   

In addition, the Board notes that in June 2002, the Board 
received a response from the veteran concerning hearings.  He 
indicated that he wished to have a Travel Board hearing 
before the Board, and he also indicated that he wished to 
have a hearing before the RO hearing officer.  The record 
shows that a Travel Board hearing was scheduled for the 
veteran for September 12, 2003, and he failed to report.  
There is nothing in the record to show that he was scheduled 
for a hearing before a hearing officer at the RO.  

In view of the above, the case is hereby REMANDED to the RO 
for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disabilities at 
issue here that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2. The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim for disability 
benefits from the SSA, and copies of all 
records associated with his claims to 
include any medical records submitted, or 
utilized, in support of his claim.  

3.  The RO should contact the veteran and 
clarify if he still desires a hearing at 
the RO before a hearing officer.  If so, 
one should be scheduled for him.  

4.  The RO should then review the file 
and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2003); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  When the above development has been 
properly completed, the RO must ensure 
that all due process has been afforded 
the veteran, to include the scheduling of 
the veteran for a VA examination with a 
request for an opinion, should this be 
deemed necessary.  Then, the issues on 
appeal should be readjudicated by the RO.   
To the extent that the determination 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




